McKinstry, J.:
This proceeding was brought to test the jurisdiction of the Boards of Supervisors of the several counties, through which run railroads operated in more than one county, to raise or lower the assessments placed upon the property of such roads by the State Board of Equalization.
In Section 9, Article xiii of the Constitution, it is provided: “ The Boards of Supervisors of the several counties of the State shall constitute Boards of Equalization for their respective counties, whose duty it shall be to equalize the valuation of the taxable property in the county for the purpose of taxation.” Except with reference to its action in respect to the property of railroads operated in more than one county, the duty of the State Board of Equalization, like that of the County Board, is such as its name imports—to equalize valuations already made. The State Board equalizes values as between different counties. The County Board equalizes valuations as between different parcels or articles of property in the same county. (Wells, Fargo & Co. v. State Board of Equalization, 56 Cal. 194.) The power of the County Boards is limited to the equalization of the valuations of the local Assessors.
With the exception noted, the State Board of Equalization has no original power of assessment. But it is the manifest intent of the Constitution that the valuation of the railroad *325property, mentioned in Section 10 of Article xiii, shall he finally fixed and determined by the State Board of Equalization—the State Board has the exclusive power to assess and equalize its value. Thus the Constitution furnishes a system for the assessment of railroads, operated in more than one county, which is separate and distinct from that provided for the assessment of other property.
The system is prescribed in Section 10 of Article xiii: “The franchises, roadway, roadbed, rails, and rolling stock of all railroads operated in more than one county in this State shall be assessed by the State Board of Equalization, at their actual value, and the same shall be apportioned to the counties, cities and counties, cities, towns, townships, and districts in which such railroads are located, in proportion to the number of miles of railway laid in such counties, cities and counties, cities, towns, townships, and districts.”
It can not be doubted (if the Constitution is constitutional) that the State Board of Equalization has power thus to assess the railroad property mentioned in section 10 of article xiii, and to apportion the same to the several counties, etc. The portion of the section quoted is clearly self-executing. We are at a loss to imagine how any statute could make the duty of the State Board any clearer than does this distinct and positive mandate of the Constitution. If any doubt could possibly be built upon the words cited, it would be dispelled by the first clause of the same section: “All property, except as hereinafter in this section provided, shall be assessed in the county, city, city and county, town, township, or district in which it is situated, in the ma/nner prescribed by law.” Thus, by the very language of the Constitution, all other but the railroad property mentioned must be assessed by the local assessors, in the manner prescribed by statute; the railroad property must be assessed in the manner prescribed by the section of the Constitution.
If legislation is necessary (and it be true that none ha' been had) to furnish machinery for transmitting to the several counties official notice of the apportionment made by th State Board of Equalization, or, if the statute in that regar,: has not been complied with by the State Board, or, if the tax can not be legally collected for want of any appropriate leg*326islation, no one of such defects or errors authorizes the Board-of Supervisors to add to or deduct from the valuation óf the State Board. Nay, even if it should be admitted (and we do not admit it), that the provision of the State Constitution which attempts to confer upon the State Board of Equalization the exclusive power of assessing certain property, and of apportioning the tax thereon, is invalid, because in conflict with some provision of the Constitution of the United States, this invalidity would not increase the jurisdiction of the Supervisors as a Board of Equalization. In such case the attempted valuation by the State board would be void. Could the Board of Supervisors make a valid assessment by reducing the amount of the invalid assessment made by the State Board of Equalization?
The order of respondents purporting to reduce assessments, as set forth in the petition herein, is annulled.
Myrick, Sharpstein, Ross, Thornton, and McKee, JJ., and Morrison, C. J., concurred.